Title: To Thomas Jefferson from Charles Sigourney, 23 May 1825
From: Sigourney, Charles
To: Jefferson, Thomas

 Charlottesville Monday noon, May 23Mr C. Sigourney has the honour of enclosing to Mr Jefferson a letter of introduction from Mr Hillhouse of Connecticut.—It is with extreme regret he heard, a few days since in Washington, the intelligence of the illness of Mr J., which he trusts will yield to the cares of his medical attendents, & the anxious wishes of his numerous friends.—Mr S. contemplates remaining a few days in this part of Virginia, and will do himself the pleasure (if Mr J’s situation will permit it) of calling in the course of the week with Mrs S. to pay his respects in person.